Case 1:18-cv-10225-MLW Document 175-1 Filed 10/24/18 Page 1 of 12




                   Exhibit 1
       Case 1:18-cv-10225-MLW Document 175-1 Filed 10/24/18 Page 2 of 12



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
                                                     No. 1:18-cv-10225-MLW
similarly situated,                      )
                                         )
                Plaintiffs-Petitioners,  )           DECLARATION OF STEPHEN N.
                                         )           PROVAZZA IN SUPPORT OF
        v.                               )           PETITIONERS’ MEMORANDUM
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )

       I, Stephen N. Provazza, declare as follows:

       1.      I am an attorney with the firm of Wilmer Cutler Pickering Hale and Dorr LLP,

counsel for the Petitioners in the above-captioned matter. I am an attorney licensed to practice in

the Commonwealth of Massachusetts. I am over the age of eighteen and I have personal

knowledge of the facts set forth in this declaration. If called as a witness, I could and would

competently testify thereto. I submit this Declaration in support of the October 24, 2018

Updated Memorandum in Support of Petitioners’ Motion for Class Certification.

       2.      Attached hereto as Exhibit A is a true and correct redacted photograph of Form I-

797C, Notice of Action, for Petitioner Lilian P. Calderon Jimenez, notice date June 26, 2018.

       3.      Attached hereto as Exhibit B is a true and correct redacted copy of Form I-272,

Letter of Action for Permission to Reapply for Admission into the United States for Petitioner

Sandro de Souza, notice date August 10, 2018.

       4.      Attached hereto as Exhibit C is a true and correct copy of Number of Form I-130,

Petitioner for Alien Relative, by Category, Case Status, and USCIS Field Office or Service
       Case 1:18-cv-10225-MLW Document 175-1 Filed 10/24/18 Page 3 of 12



Center Location January 1 – March 31, 2018, USCIS (Dec. 7, 2017), at

https://www.uscis.gov/sites/default/files/USCIS/Resources/Reports%20and%20Studies/Immigrat

ion%20Forms%20Data/Family-Based/I130_performancedata_fy2018_qtr2.pdf (last accessed

October 24, 2018).

       I declare under penalty of perjury that, to the best of my knowledge and belief, the facts

set forth above are true and correct.

       Executed this 24th day of October, 2018, in Boston, Massachusetts.



                                                     /s/ Stephen N. Provazza
                                                     Stephen N. Provazza (BBO # 691159)
                                                     Wilmer Cutler Pickering Hale and Dorr LLP
                                                     60 State Street Boston, MA 02109
                                                     Tel.: (617) 526-6000
                                                     Fax: (617) 526-5000
                                                     Email: stephen.provazza@wilmerhale.com
Case 1:18-cv-10225-MLW Document 175-1 Filed 10/24/18 Page 4 of 12




                  Exhibit A
Case 1:18-cv-10225-MLW Document 175-1 Filed 10/24/18 Page 5 of 12
Case 1:18-cv-10225-MLW Document 175-1 Filed 10/24/18 Page 6 of 12




                  Exhibit B
Case 1:18-cv-10225-MLW Document 175-1 Filed 10/24/18 Page 7 of 12
Case 1:18-cv-10225-MLW Document 175-1 Filed 10/24/18 Page 8 of 12
Case 1:18-cv-10225-MLW Document 175-1 Filed 10/24/18 Page 9 of 12




                  Exhibit C
                         Case 1:18-cv-10225-MLW Document 175-1 Filed 10/24/18 Page 10 of 12


                                                                                                                                           Number of Form I‐130, Petition for Alien Relative, by Category, Case Status, and USCIS 
                                                                                                                                                                                           Field Office or Service Center Location  
                                                                                                                                                                                                       January 1 ‐ March 31, 2018

                                                                                                                             Petitions by Category of Relatives and Case Status
                                                                                                     1                                                      1
                                                                              Immediate Relative                                          All Other Relative                                                                 Total
  USCIS Field Office or Service Center                        Petitions                                                     Petitions                                        Petitions 
               Location                                       Received2 Approved3            Denied4      Pending5          Received2 Approved3 Denied4 Pending5 Received2                                       Approved3             Denied4       Pending5
     
   Total                                                          148,089      149,365           10,460       474,101             65,977            14,501         2,329       920,765             214,066               163,866           12,789        1,394,866
Field Office by State 6                   Field Office Code
   Alabama
              Montgomery                  MGA                       377            188              65        2,019                  D                 D             D             71                379                   194               66            2,090
   Alaska                                                                                                                                                                                                                                                             
              Anchorage                   ANC                        61             23              D           224                  D                  ‐             ‐            14                  63                   23                D              238
   Arizona                                                                                                                                                                                                                                                            
              Phoenix                     PHO                       913            507             36         4,165                  D                 D             D            40                 919                   511               37            4,205
              Tucson                      TUC                       302            348              D           869                   ‐                 ‐             ‐            D                 302                   348                D              870
   Arkansas                                                                                                                                                                                                                                                           
              Fort Smith                  FSA                       103             90             10           341                  D                 D              ‐           18                 106                    95               10              359
   California                                                                                                                                                                                                                                                     
              Chula Vista                 CVC                           ‐              ‐              ‐            ‐                  ‐                 ‐             ‐             ‐                   ‐                     ‐                ‐                ‐
              Fresno                      FRE                       520            638             53         1,804                  D                25             D            75                 525                   663               56            1,879
              Imperial                    IMP                        78            103              D           178                  D                 D              ‐            D                  79                   104                D              186
              Los Angeles                 LOS                     1,597            726             77         7,230                  D                33             D            28               1,605                   759               84            7,258
              Los Angeles County          LAC                     1,497            677            145         5,200                  D                 D             D            45               1,502                   686              150            5,245
              Sacramento                  SAC                       632            590             40         2,229                  D                 D             D            53                 638                   593               46            2,282
              San Bernardino              SBD                     1,258          1,702             95         2,982                  D                16            12            36               1,262                 1,718              107            3,018
              San Diego                   SND                       881          1,242             67         2,200                  D                19             D            36                 888                 1,261               70            2,236
              San Fernando Valley         SFV                       981            845             64         4,389                  D                 D             D            38                 984                   850               70            4,427
              San Francisco               SFR                     1,698          1,545             81         7,031                  D                33             D            55               1,707                 1,578               83            7,086
              San Jose                    SNJ                       825          1,312             58         2,462                  D                 D             D            69                 830                 1,318               63            2,531
              Santa Ana                   SAA                     1,035          1,201             98         4,507                  D                22            21            42               1,039                 1,223              119            4,549
   Colorado                                                                                                                                                                                                                                                       
              Denver                      DEN                       768            428             58         3,955                  D                 D             D            33                 777                   431               59            3,988
   Connecticut                                                                                                                                                                                                                                                    
              Hartford                    HAR                       670            373             77         2,888                  D                 D             D            74                 671                   375               79            2,962
   Delaware                                                                                                                                                                                                                                                       
              Dover                       DVD                         D               ‐              ‐            D                   ‐                 ‐             ‐             ‐                  D                      ‐                ‐               D
   District of Columbia                                                                                                                                                                                                                                           
              Washington                  WAS                     1,135          1,153            110         4,578                 18                23             D           105               1,153                 1,176              117            4,683
   Florida                                                                                                                                                                                                                                                        
              Hialeah                     HIA                       587            481             72         2,522                  D                 D             D            44                 593                   485               73            2,566
              Jacksonville                JAC                       333            357             24           986                  D                 D             D            21                 334                   358               26            1,007
              Kendall                     KND                       514            473             37         1,958                  D                 D              ‐           45                 515                   479               37            2,003
              Miami                       MIA                       919            467            114         6,293                  D                 D              ‐          123                 923                   473              114            6,416
              Fort Myers                  OFM                       288            269             22         1,583                  D                 D             D            43                 290                   275               23            1,626
              Oakland Park                OKL                     1,186            848            109         7,006                  D                 D             D            74               1,189                   854              114            7,080
              Orlando                     ORL                     1,053            703            110         5,292                  D                19             D            73               1,059                   722              115            5,365
              Tampa                       TAM                       734            846             99         2,218                  D                 D             D            35                 742                   854              106            2,253
              West Palm Beach             WPB                       786            638             83         3,543                   ‐                D              ‐           72                 786                   645               83            3,615
   Georgia                                                                                                                                                                                                                                                        
              Atlanta                     ATL                     1,742          1,099            149         8,469                 13                26             D           136               1,755                 1,125              155            8,605
   Hawaii                                                                                                                                                                                                                                                         
              Honolulu                    HHW                       214            219             16         1,022                  D                 D              ‐            D                 215                   226               16            1,029
   Idaho                                                                                                                                                                                                                                                          
              Boise                       BOI                       118            392              D           418                  D                   ‐            ‐            D                 119                   392                D              423
   Illinois                                                                                                                                                                                                                                                       
              Chicago                     CHI                     2,294          1,768            270         9,576                  D                24             D            65               2,300                 1,792              279            9,641
   Indiana                                                                                                                                                                                                                                                        
              Indianapolis                INP                       506            374             48         1,380                  D                 D             D            40                 509                   375               49            1,420
   Iowa                                                                                                                                                                                                                                                           
              Des Moines                  DSM                       138            138             11           533                   ‐                D              ‐           11                 138                   139               11              544
   Kansas                                                                                                                                                                                                                                                         
              Wichita                     WIC                       113            199              D           467                   ‐                 ‐             ‐            D                 113                   199                D              472
   Kentucky                                                                                                                                                                                                                                                       
              Louisville                  LOU                       206            186             33           691                   ‐                D             D             D                 206                   194               35              699
   Louisiana                                                                                                                                                                                                                                                      
              New Orleans                 NOL                       314            224             64         1,680                   ‐                D             D            43                 314                   232               67            1,723
   Maine                                                                                                                                                                                                                                                          
              Portland                    POM                        59             98              D           157                   ‐                  ‐            ‐            D                  59                    98                D              158
   Maryland                                                                                                                                                                                                                                                       
              Baltimore                   BAL                     1,298          1,106             81         6,749                  D                22             D           280               1,305                 1,128               86            7,029
   Massachusetts                                                                                                                                                                                                                                                  
              Boston                      BOS                     1,402          1,075            161         5,102                 11                13             D           115               1,413                 1,088              163            5,217
              Lawrence                    LAW                       521            360             93         1,587                  D                 D             D            28                 522                   364               98            1,615
   Michigan                                                                                                                                                                                                                                                       
              Detroit                     DET                       684            923            143         1,738                  D                93             D            62                 690                 1,016              149            1,800
   Minnesota                                                                                                                                                                                                                                                      
              St. Paul                    SPM                       592            838             45         3,198                 12                 D             D            73                 604                   844               46            3,271
   Missouri                                                                                                                                                                                                                                                       
              Kansas City                 KAN                       351            357             25           869                  D                13             D            13                 353                   370               27              882
              St. Louis                   STL                       177            198             15           847                   ‐                D               ‐          34                 177                   200               15              881
   Montana                                                                                                                                                                                                                                                        
              Helena                      HEL                        26            111              D           184                    ‐                 ‐             ‐             ‐                26                   111                D              184
   Nebraska                                                                                                                                                                                                                                                       
              Omaha                       OMA                       156            237             35           435                    ‐                 ‐           D            14                 156                   237               37              449
   Nevada                                                                                                                                                                                                                                                         
              Las Vegas                   LVG                       703            410             55         3,045                    ‐               D             D            25                 703                   415               56            3,070
              Reno                        REN                       101            200             11           445                    ‐               D             D             D                 101                   201               12              449
   New Hampshire                                                                                                                                                                                                                                                  
              Manchester                  MAN                       113             95             10           295                   ‐                D             D             D                 113                    96               11              297
   New Jersey                                                                                                                                                                                                                                                     
              Mount Laurel                MTL                       533            486             55         1,698                   ‐                D            15            30                 533                   490               70            1,728
              Newark                      NEW                     2,588          2,518            305        10,968                  D                25             D            95               2,597                 2,543              313           11,063
   New Mexico                                                                                                                                                                                                                                                     
              Albuquerque                 ABQ                       181            227              D           480                  D                 D              ‐            D                 182                   233                D              486
   New York                                                                                                                                                                                                                                                       
              Albany                      ALB                       130            142              D           457                   ‐                 ‐             ‐           22                 130                   142                D              479
              Brooklyn                    BNY                     1,845          1,764            278        10,793                  D                40            11           362               1,854                 1,804              289           11,155
              Buffalo                     BUF                       190            251             56           657                  D                10             D            84                 194                   261               58              741
              Long Island                 LNY                       778          1,210             83         3,404                  D                10             D            51                 779                 1,220               84            3,455
              New York                    NYC                     2,434          2,729            224        15,124                 17                47            15           558               2,451                 2,776              239           15,682
              Queens                      QNS                     1,804          1,452            123         9,328                 17                35             D           196               1,821                 1,487              125            9,524
                        Case 1:18-cv-10225-MLW Document 175-1 Filed 10/24/18 Page 11 of 12


                                                                                                                             Number of Form I‐130, Petition for Alien Relative, by Category, Case Status, and USCIS 
                                                                                                                                                                             Field Office or Service Center Location  
                                                                                                                                                                                         January 1 ‐ March 31, 2018

                                                                                                                   Petitions by Category of Relatives and Case Status
                                                                             Immediate Relative1                                All Other Relative
                                                                                                                                                  1
                                                                                                                                                                                        Total
  USCIS Field Office or Service Center                          Petitions                                         Petitions                                        Petitions 
                                                                         2         3      4
                  Location                                      Received Approved Denied      Pending5                     2            3
                                                                                                                  Received Approved Denied
                                                                                                                                                    4
                                                                                                                                                        Pending5 Received2      Approved3 Denied4            Pending5
  North Carolina                                                                                                                                                                                                           
            Charlotte                     CLT                         549       377      57      1,604                     D            D           D         18          552          385       58               1,622
            Raleigh                       RAL                         541       354      26      1,429                     D            D             ‐       36          546          359       26               1,465
  Ohio                                                                                                                                                                                                                     
            Cincinnati                    CIN                         199       120      31        478                     D            D           D           D         200          121       32                 481
            Cleveland                     CLE                         247       250      31        649                     D            D           D         15          249          252       32                 664
            Columbus                      CLM                         283       260      40        779                     D            D           D         12          285          263       42                 791
  Oklahoma                                                                                                                                                                                                                 
            Oklahoma City                 OKC                         406       413      25      1,136                     D           11           D         13          408          424       27               1,149
  Oregon                                                                                                                                                                                                                   
            Portland                      POO                         429       475      32      1,314                       ‐          D           D           D         429          480       36               1,322
  Pennsylvania                                                                                                                                                                                                             
            Philadelphia                  PHI                       1,228       889     218      5,389                     D           30           D        105        1,235          919      221               5,494
            Pittsburgh                    PIT                         202       138       D        640                     D            D           D           D         205          139        D                 648
  Rhode Island                                                                                                                                                                                                             
            Providence                    PRO                         210       388      66        813                       ‐          D           D           D         210          389       67                 817
  South Carolina                                                                                                                                                                                                           
            Charleston                    CHL                         245       269      37        692                     D            D             ‐       10          246          270       37                 702
            Greer                         GRR                         126       133       D        356                       ‐          D             ‐         D         126          134        D                 362
  Tennessee                                                                                                                                                                                                                
            Memphis                       MEM                         561       483      42      2,279                     D            D           D         91          565          489       43               2,370
            Nashville                     NTN                                                                                                                                                                              
  Texas                                                                                                                                                                                                                    
            Dallas                        DAL                       2,292     1,124     228     12,717                    11           11             ‐      279        2,303        1,135      228              12,996
            El Paso                       ELP                         524       116       D      2,337                     D            D           D         12          530          117       11               2,349
            Harlingen                     HLG                         480       726      29      2,255                     D            D           D         26          481          731       30               2,281
            Houston                       HOU                       2,436     1,186     257     16,034                    14           27           D         75        2,450        1,213      264              16,109
            San Antonio                   SNA                       1,191     1,844      62      4,673                     D           42           D         29        1,197        1,886       66               4,702
  Utah                                                                                                                                                                                                                     
            Salt Lake City                SLC                         557       230      34      2,228                     D            D           D         15          559          232       35               2,243
  Vermont                                                                                                                                                                                                                  
            St. Albans                    STA                          45       121      18        118                       ‐          D             ‐         D          45          122       18                 119
  Virginia                                                                                                                                                                                                                 
            Norfolk                       NOR                         328       262      31      1,205                     D            D             ‐       29          330          268       31               1,234
  Washington                                                                                                                                                                                                               
            Seattle                       SEA                         844       842      82      3,379                    10            D           D         42          854          848       85               3,421
            Spokane                       SPO                          48        84       D         91                     D            D           D           D          49           86       13                  92
            Yakima                        YAK                         119       240       D        207                       ‐          D           D           D         119          244        D                 208
  West Virginia                                                                                                                                                                                                            
            Charleston                                                                                                                                                                                                     
  Wisconsin                                                                                                                                                                                                                
            Milwaukee                     MIL                         270       612      34      1,164                       ‐         20           D         12          270          632       35               1,176
Field Office by Territory 6                                                                                                                                                                                                
  Guam                                                                                                                                                                                                                     
            Agana                         AGA                         112       106      10        341                     D             ‐            ‐         D         113          106       10                 346
  U.S. Virgin Islands                                                                                                                                                                                                      
            Charlotte Amalie              CHA                          22         D       D        109                     D             ‐          D           D          23            D        D                 112
            Christiansted                 CHR                            D          ‐       ‐       29                       ‐           ‐            ‐          ‐           D            ‐        ‐                 29
  Puerto Rico                                                                                                                                                                                                              
            San Juan                      SAJ                         112        64       D        528                       ‐          D             ‐       20          112           65        D                 548
Service Center                                                                                                                                                                                                             
              California                  WSC                         352     1,285     350      6,707               63,933         9,598      1,072     779,730      64,285        10,883    1,422             786,437
              Nebraska                    NSC                      26,712    42,495   1,976     64,323                   432          675        193       1,750      27,144        43,170    2,169              66,073
              Texas                       SSC                      44,496    40,705   1,029     94,158                   957        1,000         67       1,296      45,453        41,705    1,096              95,454
              Vermont                     ESC                            D      226     796      2,969                    11        2,140        735     132,644           13        2,366    1,531             135,613
              Potomac                     YSC                      17,871    12,385     644     48,519                   309          195         14         720      18,180        12,580      658              49,239

D  Data withheld to protect individuals' privacy.
‐ Represents zero
1 
  "Immediate Relatives" refers to petitions to sponsor Immediate Relatives of U.S. citizens. "All Other Relatives" refers to petitions to sponsor relatives under Family‐based Preferences. 
    International field offices only accept Form I‐130 filings for immediate relatives of U.S. citizens residing in the country in which the field office is located. 
2 
   The number of new petitions received and entered into a case‐tracking system during the reporting period.
3 
   The number of petitions approved during the reporting period.
4 
   The number of petitions that were denied, terminated, or withdrawn during the reporting period.
5
   The number of petitions awaiting a decision as of the end of the reporting period.
6
   Represents the office location. The office location does not reflect the complete area covered by the office’s jurisdiction. Please refer to USCIS.gov for office jurisdictions.
NOTE:  1) Some petitions approved, denied, or pending a decision may have been received in prior reporting periods. 
             2) The report reflects the most up‐to‐date estimate available at the time the report is generated.
Sources:  Department of Homeland Security, U.S. Citizenship and Immigration Services, Performance Reporting Tool , March 2018.
                           Case 1:18-cv-10225-MLW Document 175-1 Filed 10/24/18 Page 12 of 12


                                                                                                                                                                        Number of Form I‐130, Petition for Alien Relative, by Category, Case Status, and USCIS 
                                                                                                                                                                                                                        Field Office or Service Center Location  
                                                                                                                                                                                                                                    January 1 ‐ March 31, 2018

                                                                                                                                                              Petitions by Category of Relatives and Case Status
                                                                                               Immediate Relative1                                                         All Other Relative
                                                                                                                                                                                             1
                                                                                                                                                                                                                                               Total
  USCIS Field Office or Service Center                                     Petitions                                                                         Petitions                                        Petitions 
                                                                                    2        3
               Location                                                    Received Approved                        Denied4             Pending5                      2            3
                                                                                                                                                             Received Approved Denied
                                                                                                                                                                                               4
                                                                                                                                                                                                  Pending5 Received2             Approved3           Denied4           Pending5

    Total                                                                          1,855                1,448                  18                  860            N/A           N/A         N/A        N/A               1,855               1,448              18                    860

International Field Office by Country
  China                                                                                                                                                                                             
              Beijing                          BEI                                   54                   67                    ‐                   D              N/A           N/A        N/A         N/A               54                  67                 ‐                    D
              Guangzhou                        GZH                                   61                   67                    ‐                   D              N/A           N/A        N/A         N/A               61                  67                 ‐                    D
  Cuba                                                                                                                                                                                                                                                                                  
            Havana                             HAV                                     ‐                   D                    ‐                    ‐             N/A           N/A        N/A         N/A                 ‐                  D                 ‐                     ‐
  Dominican Republic                                                                                                                                                                                                                                                                    
            Santo Domingo                      SDM                                   82                   67                   D                   37              N/A           N/A        N/A         N/A               82                  67                D                    37
  El Salvador                                                                                                                                                                                                                                                                           
            San Salvador                       SNS                                    D                   14                    ‐                   D              N/A           N/A        N/A         N/A                D                  14                 ‐                    D
  Germany                                                                                                                                                                                                                                                                               
            Frankfurt                          FKG                                  287                 183                     ‐                159               N/A           N/A        N/A         N/A              287                 183                 ‐                  159
  Ghana                                                                                                                                                                                                                                                                                 
            Accra                              ACG                                    D                    D                    ‐                   D              N/A           N/A        N/A         N/A                D                   D                 ‐                    D
  Greece                                                                                                                                                                                                                                                                                
            Athens                             ATH                                   24                   24                   D                    D              N/A           N/A        N/A         N/A               24                  24                D                     D
  Guatemala                                                                                                                                                                                                                                                                             
            Guatemala City                     GTM                                   24                   30                    ‐                  11              N/A           N/A        N/A         N/A               24                  30                 ‐                   11
  Haiti                                                                                                                                                                                                                                                                                 
            Port‐au‐Prince                     PAP                                   13                    D                    ‐                   D              N/A           N/A        N/A         N/A               13                   D                 ‐                    D
  India                                                                                                                                                                                                                                                                                 
            New Delhi                          NDI                                   43                   41                    ‐                  15              N/A           N/A        N/A         N/A               43                  41                 ‐                   15
  Italy                                                                                                                                                                                                                                                                                 
            Rome                               RIT                                   99                 113                     ‐                  44              N/A           N/A        N/A         N/A               99                 113                 ‐                   44
  Jordan                                                                                                                                                                                                                                                                                
            Amman                              AMM                                  128                 130                    D                   54              N/A           N/A        N/A         N/A              128                 130                D                    54
  Kenya                                                                                                                                                                                                                                                                                 
            Nairobi                            NBO                                   10                    D                    ‐                   D              N/A           N/A        N/A         N/A               10                   D                 ‐                    D
  Mexico                                                                                                                                                                                                                                                                                
            Ciudad Juarez                      CDJ                                   62                   53                    ‐                   D              N/A           N/A        N/A         N/A               62                  53                 ‐                    D
            Mexico City                        MEX                                   64                   66                   D                    D              N/A           N/A        N/A         N/A               64                  66                D                     D
            Monterrey                          MTR                                   11                   10                    ‐                   D              N/A           N/A        N/A         N/A               11                  10                 ‐                    D
  Peru                                                                                                                                                                                                                                                                                  
            Lima                               LIM                                   26                   24                    ‐                   D              N/A           N/A        N/A         N/A               26                  24                 ‐                    D
  Philippines                                                                                                                                                                                                                                                                           
            Manila                             MPH                                  110                   99                   D                   55              N/A           N/A        N/A         N/A              110                  99                D                    55
  Russia                                                                                                                                                                                                                                                                                 
            Moscow                             MOS                                   19                   22                    ‐                    ‐             N/A           N/A        N/A         N/A               19                  22                 ‐                     ‐
  South Africa                                                                                                                                                                                                                                                                          
            Johannesburg                       JHS                                   16                   14                    ‐                   D              N/A           N/A        N/A         N/A               16                  14                 ‐                    D
  South Korea                                                                                                                                                                                                                                                                           
            Seoul                              SEK                                  284                 224                    D                 119               N/A           N/A        N/A         N/A              284                 224                D                   119
  Thailand                                                                                                                                                                                                                                                                              
            Bangkok                            BKK                                   76                   61                   D                   39              N/A           N/A        N/A         N/A               76                  61                D                    39
  United Kingdom                                                                                                                                                                                                                                                                        
            London                             LDN                                  350                 123                     ‐                269               N/A           N/A        N/A         N/A              350                 123                 ‐                  269

D  Data withheld to protect applicants' privacy.
‐Represents zero
1 "Immediate Relatives" refers to petitions to sponsor Immediate Relatives of U.S. citizens. "All Other Relatives" refers to petitions to sponsor relatives under Family‐based Preferences. International Field Offices only accept I‐130 filings for 
    immediate relatives of U.S. citizens 21 years or older residing in the country in which the Field Office is located. 
2  The number of new applications petitions received and entered into a case‐tracking system during the reporting period.
3  The number of applications petitions approved during the reporting period.
4  The number of applications petitions that were denied, terminated, or withdrawn during the reporting period.
5  The number of applications petitions awaiting a decision as of the end of the reporting period.
6  Represents the office location. The office location does not reflect the complete area covered by the office’s jurisdiction. Please refer to USCIS.gov for office jurisdictions.
NOTE:  1) Some applications petitions approved, denied, or pending a decision may have been received in prior reporting periods. 
             2) The report reflects the most up‐to‐date estimate available at the time the report is generated.
Sources:  Department of Homeland Security, U.S. Citizenship and Immigration Services, Performance Reporting Tool (PRT), March 2018; Department of Homeland Security, U.S. Citizenship and Immigration Services, CAMINO, March 2018.
